Execution


GUARANTY AGREEMENT
This GUARANTY AGREEMENT (this “Agreement”), dated as of September 9, 2016, is
executed and delivered by each of the undersigned and each other Person that
hereafter becomes a party hereto (each, a “Guarantor” and collectively, the
“Guarantors”), in favor of MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
as the Administrative Agent (the “Administrative Agent”), on its behalf and on
behalf of the other banks and lending institutions (the “Lenders”) from time to
time party to the Credit Agreement, dated as of the date hereof, by and among
OHA INVESTMENT CORPORATION, a Maryland corporation (the “Borrower”), the
Lenders, and the Administrative Agent (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to the Borrower on the Closing Date;
WHEREAS, the Borrower is the direct or indirect owner of each of the Guarantors;
WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents and to induce the Lenders to make the Loans and other
financial accommodations to Borrower as provided for in the Credit Agreement and
the other Loan Documents, each Guarantor has agreed to guaranty the Guarantied
Obligations as described herein; and
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making the Loans to the Borrower.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1.Definitions; Construction.
(a)
    All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:
(i)
    “Administrative Agent” has the meaning assigned to such term in the opening
paragraph hereof.
(ii)
    “Agreement” has the meaning assigned to such term in the opening paragraph
hereof.


EAST\127462007.8

--------------------------------------------------------------------------------





(iii)
    “Borrower” has the meaning assigned to such term in the opening paragraph
hereof.
(iv)
     “Credit Agreement” has the meaning assigned to such term in the opening
paragraph hereof.
(v)
    “Foreclosed Party” has the meaning specified in Section 2(i)(iv).
(vi)
    “Guarantied Obligations” means (i) all Obligations of the Borrower under the
Credit Agreement and the other Loan Documents (whether for principal, interest,
fees, expenses, indemnity or reimbursement payments, or otherwise), (ii) all
obligations of each other Guarantor owing to the Administrative Agent or any
Lender under this Agreement and all other Loan Documents to which such other
Guarantor is a party to (whether for principal, interest, fees, expenses,
indemnity or reimbursement payments, or otherwise), and (iii) all renewals,
extensions, amendments, substitutions, refinancings and modifications thereof.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations that
would be owed by Borrower to Administrative Agent or the Lenders but for the
fact that they are unenforceable and regardless of whether allowed or allowable
in whole or in part as a claim in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding.
(vii)
    “Guarantor” and “Guarantors” have the respective meanings assigned to such
terms in the opening paragraph hereof.
(viii)
    “Lender” and “Lenders” have the respective meanings assigned to such terms
in the opening paragraph hereof.
(b)
    Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders,


EAST\127462007.8    2    

--------------------------------------------------------------------------------





and supplements set forth herein). Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.
(c)
    All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
2.
    Guaranty.
(a)
    Each of the Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantees as a primary obligor and not merely as a surety the full
and prompt payment and performance when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations. If any or all
of the Obligations becomes due and payable and the Borrower shall fail to pay
the same, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such indebtedness to Administrative Agent, for the benefit of the Lenders,
together with any and all reasonable and documented out-of-pocket expenses that
may be incurred by Administrative Agent or any of the Lenders in demanding,
enforcing, or collecting any of the Guarantied Obligations (including the
enforcement of any Collateral for the obligations of the Guarantors under this
Agreement). If claim is ever made upon Administrative Agent or any of the
Lenders for repayment or recovery of any amount or amounts received in payment
of or on account of any or all of the Obligations and any of Administrative
Agent or any of the Lenders repays all or part of said amount by reason of (i)
any judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including Borrower or any Guarantor), then and in each such event, each of the
Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Agreement or other instrument evidencing any
liability of any Guarantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
(b)
    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Obligations to Administrative
Agent, for the benefit of the Lenders, whether or not due or payable by Borrower
upon the occurrence of any Event of Default under the Credit Agreement, and
irrevocably and unconditionally promises to pay such indebtedness to
Administrative Agent, for the benefit of the Lenders, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.
(c)
    The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Obligations, whether executed by Borrower, any other Guarantor or by any other
Person, and the liability of


EAST\127462007.8    3    

--------------------------------------------------------------------------------





each of the Guarantors hereunder shall not be affected or impaired by (i) any
payment on, or in reduction of, any such other guaranty or undertaking, (ii) any
dissolution, termination, or increase, decrease, or change in personnel by any
Guarantor, (iii) any payment made to Administrative Agent or any of the Lenders
on account of the Obligations which Administrative Agent, or such Lender repays
to any Guarantor pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding (or any settlement or
compromise of any claim made in such a proceeding relating to such payment), and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (iv) any action or
inaction by Administrative Agent or any Lender, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.
(d)
    This Agreement guarantees the payment and performance of all present and
future Guarantied Obligations including any under transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Agreement as to future Guarantied Obligations. If such
a revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Administrative Agent, (ii) no such
revocation shall apply to any Guarantied Obligations in existence on the date of
receipt by Administrative Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (iii) no such revocation
shall apply to any Guarantied Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of any Lender in
existence on the date of such revocation, (iv) no payment by any Guarantor,
Borrower, or from any other source, prior to the date of Administrative Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by Borrower or from any source
other than such Guarantor subsequent to the date of such revocation shall first
be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Agreement shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by
Administrative Agent (for the benefit of the Lenders) and its successors,
transferees, or assigns.
(e)
    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of the other Guarantor or any other Person and a
separate action or actions may be brought and prosecuted against one or more of
the Guarantors whether or not action is brought against the other Guarantor or
any other Person and whether or not any other Guarantor or any other Person be
joined in any such action or actions. Each of the Guarantors


EAST\127462007.8    4    

--------------------------------------------------------------------------------





waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof. Any
payment by any Guarantor or other circumstance which operates to toll any
statute of limitations as to any Guarantor shall operate to toll the statute of
limitations as to each of the Guarantors.
(f)
    Each of the Guarantors authorizes Administrative Agent and the Lenders
without notice or demand, and without affecting, impairing or discharging any
such Guarantor from its obligations hereunder, from time to time to:
(i)
    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Agreement
shall apply to the Obligations as so changed, extended, renewed, or altered;
(ii)
    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Agreement) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;
(iii)
    exercise or refrain from exercising any rights against any Guarantor;
(iv)
    release or substitute any one or more endorsers, guarantors, any Guarantor,
or other obligors;
(v)
    settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Agreement)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Guarantor to its creditors;
(vi)
    apply any sums by whomever paid or however realized to any liability or
liabilities of any Guarantor to Administrative Agent or any Lender regardless of
what liability or liabilities of such Guarantor remain unpaid;
(vii)
    consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Documents, or any of the instruments or
agreements referred to herein or therein,


EAST\127462007.8    5    

--------------------------------------------------------------------------------





or otherwise amend, modify, or supplement this Agreement, any other Loan
Documents, or any of such other instruments or agreements; or
(viii)
    take any other action that could, under otherwise applicable principles of
law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Agreement.
(g)
    It is not necessary for Administrative Agent or any Lender to inquire into
the capacity or powers of any of the Borrower, Guarantors or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Obligations made or created in reliance upon the professed exercise of such
powers shall constitute Guarantied Obligations hereunder.
(h)
    Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto to the maximum extent permitted by law. The
liability of each Guarantor under this Agreement shall be absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defense it may now or hereafter have in any way relating to, any or all of the
following:
(i)
    any lack of validity or enforceability of any Loan Documents or any
agreement or instrument relating thereto;
(ii)
    any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Obligations or Guarantied Obligations, or any other
amendment or waiver of or any consent to departure from any Loan Documents,
including any increase in the Obligations or Guarantied Obligations resulting
from the extension of additional credit;
(iii)
    any taking, exchange, release, or non-perfection of any Lien in and to
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Obligations or
Guarantied Obligations;
(iv)
    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Administrative
Agent or the Lenders;
(v)
    any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or Guarantied
Obligations or any security therefor;


EAST\127462007.8    6    

--------------------------------------------------------------------------------





(vi)
    any right or defense arising by reason of any claim or defense based upon an
election of remedies by any Lender including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Guarantor or any guarantors or sureties;
(vii)
    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of Borrower or any
Guarantor;
(viii)
    any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding relating to such Guarantor, Borrower, any other Loan Party or
any other Person, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding;
(ix)
    any statement, representation or warranty made or deemed made by or on
behalf of Borrower, any Guarantor or any other Loan Party under any Loan
Document or other document or instrument evidencing or relating to any
Guarantied Obligations, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or
(x)
    any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other guarantor or surety.
(i)
    Waivers
(i)
    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Administrative Agent or any
Lender to (a) proceed against any other Guarantor or any other Person, (b)
proceed against or exhaust any security held from any other Guarantor or any
other Person, or (c) protect, secure, perfect, or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any other Guarantor, any other Person, or any collateral, or (d) pursue
any other remedy in any Lender’s power whatsoever. Each of the Guarantors waives
any defense based on or arising out of any defense of any Guarantor or any other
Person, other than payment of the Obligations to the extent of such payment,
based on or arising out of the disability of any Guarantor or any other Person,
or the validity, legality, or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Guarantor other than payment of the Obligations to the extent of such payment.
Administrative Agent may, in accordance with the applicable Loan Documents,
foreclose upon any Collateral held by Administrative Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Administrative Agent or
any Lender may have against any


EAST\127462007.8    7    

--------------------------------------------------------------------------------





Guarantor or any other Person, or any security, in each case, without affecting
or impairing in any way the liability of any of the Guarantors hereunder except
to the extent the Obligations have been paid.
(ii)
    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of Borrower’s and any
other Guarantor’s financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope,
and extent of the risks which each of the Guarantors assumes and incurs
hereunder, and agrees that neither Administrative Agent nor any Lender shall
have any duty to advise any of the Guarantors of information known to them
regarding such circumstances or risks.
(iii)
    To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against any Lender, any defense (legal or
equitable), set-off, counterclaim, or claim which each Guarantor may now or at
any time hereafter have against Borrower or any other party liable to any
Lender; (B) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or Guarantied
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by any Lender
including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Obligations or
Guarantied Obligations shall similarly operate to defer or delay the operation
of such statute of limitations applicable to such Guarantor’s liability
hereunder
(iv)
    No Guarantor will exercise any rights that it may now or hereafter acquire
against Borrower, any Guarantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Agreement, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Administrative Agent or any Lender against any Guarantor or
any other guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Guarantor or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guarantied Obligations and all other amounts payable under this
Agreement shall have been paid in full in cash. If any amount shall be paid to
any Guarantor in


EAST\127462007.8    8    

--------------------------------------------------------------------------------





violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Administrative Agent, for the benefit of the Lenders,
and shall forthwith be paid to Administrative Agent to be credited and applied
to the Guarantied Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as Collateral for any Guarantied Obligations or
other amounts payable under this Agreement thereafter arising. Notwithstanding
anything to the contrary contained in this Agreement, no Guarantor may exercise
any rights of subrogation, contribution, indemnity, reimbursement or other
similar rights against, and may not proceed or seek recourse against or with
respect to any property or asset of, Borrower or any other Guarantor (the
“Foreclosed Party”), including after payment in full of the Obligations, if all
or any portion of the Obligations or Guarantied Obligations have been satisfied
in connection with an exercise of remedies in respect of the Equity Interests of
such Foreclosed Party whether pursuant to this Agreement or otherwise.
(v)
    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.
(vi)
    Notwithstanding anything to the contrary contained herein, the Guarantors do
not waive the defense that the Guarantied Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full in
cash, to the extent of any such payment.
3.
    Grant of Security. Pursuant to the Security Agreement, each Guarantor has
granted a security interest in its assets to secure its payment and performance
of the Guarantied Obligations hereunder.
4.
    Representations and Warranties. Each Guarantor represents and warrants to
the Administrative Agent and the Lenders, as of the date hereof, which
representations and warranties shall survive the execution and delivery of this
Agreement, as follows:
(a)
    All of the representations and warranties made by the Borrower with respect
to or in any way relating to such Guarantor in the Credit Agreement and the
other Loan Documents are true, correct and complete when made, as if the same
were set forth herein in full.
(b)
    The name (within the meaning of Section 9-503 of the UCC) and address for
notices and jurisdiction of organization of each Guarantor as of the date hereof
is set forth on Schedule 1.


EAST\127462007.8    9    

--------------------------------------------------------------------------------





(c)
    This Agreement is executed at Borrower’s request.
(d)
    No Guarantor has relied on any information provided by the Administrative
Agent or any Lender as to the creditworthiness of Borrower.
(e)
    Guarantors have established adequate means of obtaining from Borrower on a
continuing basis financial or other information pertaining to Borrower’s
financial condition.
(f)
    The execution, delivery, and performance by such Guarantor of this Agreement
does not and will not contravene or conflict with: (i) any laws, order, rule,
regulation, writ, injunction or decree now in effect of any Governmental
Authority applicable to such Guarantor, or any judgment, order or ruling of any
court having jurisdiction over such Guarantor; (ii) any contractual restriction
in any material agreement binding on or affecting such Guarantor or such
Guarantor’s property or assets which may adversely affect such Guarantor’s
ability to fulfill its obligations under this Agreement; or (iii) the
organizational or other governing documents of such Guarantor.
(g)
    This Agreement, when executed and delivered by such Guarantor, creates
legal, valid, and binding obligations of such Guarantor enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, moratorium, insolvency, reorganization, fraudulent
conveyance or other laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
5.
    Covenants. Each Guarantor, jointly and severally, covenants and agrees with
Administrative Agent that from and after the date of this Agreement and until
the date of termination of this Agreement in accordance with Section 14:
(a)
    Each Guarantor will comply with all covenants which the Borrower is to cause
such Guarantor to comply with under the terms of the Credit Agreement or any of
the other Loan Documents and will refrain from taking any actions that the
Borrower has agreed not to permit it to take under the terms of the Credit
Agreement or other Loan Documents.
(b)
    Guarantors agree to keep adequately informed of any facts, events or
circumstances which might in any way affect Guarantors’ risks hereunder, and
Guarantors further agree that Administrative Agent and the Lenders shall have no
obligation to disclose to Guarantors any information or material about Borrower
which is acquired by Administrative Agent and the Lenders in any manner.


EAST\127462007.8    10    

--------------------------------------------------------------------------------





6.
    Subordination. Any indebtedness of Borrower now or hereafter held by
Guarantors is hereby subordinated to the Obligations of Borrower. Such
indebtedness of Borrower to any Guarantor has been pledged to Administrative
Agent pursuant to the Security Agreement and, if Administrative Agent requests,
any payment collected and received by such Guarantor shall be held by such
Guarantor as trustee for the Administrative Agent and delivered to the
Administrative Agent in the form received for application on account of the
Obligations of the Borrower but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
7.
    Relation to Other Loan Documents. The provisions of this Agreement shall be
read and construed with the other Loan Documents. In the event of any conflict
between any provision in this Agreement and a provision in the Credit Agreement,
such provision of the Credit Agreement shall control.
8.
    Further Assurances. Each Guarantor agrees that from time to time, at its own
expense, such Guarantor will promptly execute and deliver all further
instruments and documents, and take all further action, that Administrative
Agent may reasonably request to enable Administrative Agent to exercise and
enforce its rights and remedies hereunder.
9.
    Remedies Cumulative, No Waiver. Each right, power, and remedy of
Administrative Agent or any Lender as provided for in this Agreement, the
Security Agreement or the other Loan Documents now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement and the other Loan Documents or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Administrative Agent or any Lender, of any one or more of such rights,
powers, or remedies shall not preclude the simultaneous or later exercise by
Administrative Agent or such Lender of any or all such other rights, powers, or
remedies. No delay, failure or discontinuance of Administrative Agent or any
Lender in exercising any right, power or remedy hereunder shall affect or
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power or remedy. Any waiver, permit, consent or approval of any kind by
Administrative Agent or any Lender of any breach of this Agreement, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.
10.
    Marshaling. Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to any
Collateral) for, or other assurances of payment of, the Guarantied Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder


EAST\127462007.8    11    

--------------------------------------------------------------------------------





and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Guarantor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Guarantied Obligations or under which any of the
Guarantied Obligations is outstanding or by which any of the Guarantied
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Guarantor hereby irrevocably waives the
benefits of all such laws.
11.
    Indemnity and Expenses.
(a)
    Each Guarantor agrees to indemnify Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(collectively, the “Indemnified Persons” and each an “Indemnified Person”) from
and against all claims, lawsuits and liabilities (including reasonable and
documented out-of-pocket attorneys’ fees, charges and disbursements of one
outside counsel for the Administrative Agent and the Lenders (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction)) growing out of or
resulting from this Agreement (including enforcement of this Agreement) or any
other Loan Documents to which such Guarantor is a party; provided that such
indemnity shall not be available to the extent that such claims, losses or
liabilities (x) result from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction, (y) result from a claim brought by a Guarantor
against an Indemnified Person for breach in bad faith of such Indemnified
Person’s obligations hereunder, if the Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) result from disputes solely among Indemnified
Persons not involving any act or omission of any Guarantor (other than any
dispute against MidCap Financial Trust in its capacity as Administrative Agent).
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Guarantied Obligations.
(b)
    Guarantors, jointly and severally, shall, upon demand, pay to Administrative
Agent all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented out-of-pocket attorneys’ fees, charges and
disbursements of one outside counsel for the Administrative Agent and the
Lenders (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction)) which Administrative Agent may incur in connection with (i) the
administration of this Agreement, (ii) the exercise or enforcement of any of the
rights of Administrative Agent hereunder or (iii) the failure by any Guarantor
to perform or observe any of the provisions hereof.
12.
    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE


EAST\127462007.8    12    

--------------------------------------------------------------------------------





OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of
any provision of this Agreement, and no consent to any departure by any
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Administrative Agent
and each Guarantor to which such amendment applies.
13.
    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Administrative
Agent at its address specified in the Credit Agreement, and to any of the
Guarantors at their respective addresses specified on Schedule 1 and, as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
14.
    Continuing Interest: Assignments under Credit Agreement.
(a)
    This Agreement shall (i) remain in full force and effect until the
Obligations (other than contingent obligations for which no claim has been
asserted) have been paid in full in cash in accordance with the provisions of
the Credit Agreement, (ii) be binding upon each Guarantor, and their respective
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, Administrative Agent, and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (iii), any Lender may, in
accordance with the provisions of the Credit Agreement, assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise. Upon the payment and performance in full of the Guarantied
Obligations (other than contingent obligations for which no claim has been
asserted) in accordance with the provisions of the Credit Agreement and the
other Loan Documents, this Agreement shall automatically terminate without
delivery of any instrument or document or action of any Person. Notwithstanding
anything herein to the contrary or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.2 of the Credit Agreement) to take any action requested by the
Guarantors having the effect of releasing Guarantied Obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by the
Loan Documents or that has been consented to in accordance with Section 10.2 of
the Credit Agreement or (ii) under the circumstances described in the
immediately preceding sentence. Administrative Agent shall not by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by
Administrative Agent and then only to the extent therein set forth. A waiver by


EAST\127462007.8    13    

--------------------------------------------------------------------------------





Administrative Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which
Administrative Agent would otherwise have had on any other occasion.
(b)
    Each Guarantor agrees that, if any payment made by any Guarantor or other
Person and applied to the Guarantied Obligations is at any time annulled,
avoided, set, aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by Administrative Agent or any Lender
to such Guarantor, its estate, trustee, receiver or any other party, including
any Guarantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Guarantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Guarantor in respect of
any Lien or other Collateral securing such obligation or the amount of such
payment.
15.
    Survival. All representations and warranties made by the Guarantors in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of the Loans on the Closing Date.
16.
    CHOICE OF LAW AND VENUE; JURY TRIAL AND DAMAGES WAIVER; JUDICIAL REFERENCE.
(a)
    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER
OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)
    EACH GUARANTOR HERETO AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
NEW YORK COUNTY, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ADMINISTRATIVE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE


EAST\127462007.8    14    

--------------------------------------------------------------------------------





SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 16(b).
(c)
    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY WAIVES THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM"). EACH PARTY REPRESENTS THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)
    EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK
COUNTY IN THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH GUARANTOR HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)
    NO CLAIM MAY BE MADE BY ANY GUARANTOR HEREBY AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, ADMINISTRATIVE AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH GUARANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY


EAST\127462007.8    15    

--------------------------------------------------------------------------------





CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.
17.
    Administrative Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Administrative Agent” shall be a
reference to Administrative Agent, for the benefit of the Lenders.
18.
    Miscellaneous.
(a)
    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.
(b)
    Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.
(c)
    Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
(d)
    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any party hereto, whether under any rule of construction or
otherwise. This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.


[signature pages follow]






EAST\127462007.8    16    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties hereto have caused this Guaranty
Agreement to be executed and delivered as of the day and year first above
written.






 


OHA FUNDING GP, LLC
OHA NEVADA, LLC
OHA ASSET HOLDINGS GP, LLC
OHA FUNDING, LP
OHA ASSET HOLDINGS, LP
OHA ASSET HOLDINGS II, LP
OHA ASSET HOLDINGS III, LP
OHA ASSET HOLDINGS V, LP




By: /s/ Steven Wayne            
Name: Steven Wayne
Title: Chief Executive Officer




OHA INVESTMENT CORPORATION SUB, LLC


By: OHA Investment Corporation, its sole member




By: /s/ Steven Wayne            
Name: Steven Wayne
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 











[Signature Page to Guaranty Agreement]
EAST\127462007.8

--------------------------------------------------------------------------------






Accepted and Agreed:
MIDCAP FINANCIAL TRUST, 
as Administrative Agent




By: _/s/__Maurice Amsellem______________
Name: Maurice Amsellem
Title: Authorized Signatory















































[Signature Page to Guaranty Agreement]
EAST\127462007.8